Case 2:21-cv-12770-CCC-JSA Document 1-9 Filed 06/21/21 Page 1 of 3 PageID: 98




                     EXHIBIT I
Case 2:21-cv-12770-CCC-JSA Document 1-9 Filed 06/21/21 Page 2 of 3 PageID: 99




-------- Original message --------
From: Marty Epstein <mepstein@gembci.com>
Date: 9/17/20 5:17 PM (GMT-05:00)
To: 'Moe Marshall' <TanziaInc@aol.com>
Subject: FW: Elevator Assistance

Further my email to you today.

Jennifer called me and told me that it was not the staff that have imposed
the ‘do not help the Observant Jewish shareholders’, it was the Board of
Directors of the Colony.

I want to share with you that if this is not rescinded my wife and many more
Colony Jewish Observant shareholders will not be able to attend services
in our synagogue on the holiest days of the year.

And, if by chance some shareholders do decide to walk down the stairs in
order to attend services and they misstep and fall, whose responsibility will
that be?

I implore you to stay this decision and after the holidays, we can meet and
work out a solution.

Please call me to discuss.

Thank you.

Marty

=================================
This Email was sent by: Martin J. Epstein
GEM Business Consulting LLC
Please respond to: mepstein@gembci.com
=================================
Case 2:21-cv-12770-CCC-JSA Document 1-9 Filed 06/21/21 Page 3 of 3 PageID: 100




From: Marty Epstein <mepstein@gembci.com>
Sent: Thursday, September 17, 2020 2:58 PM
To: 'Moe Marshall (TanziaInc@aol.com)' <TanziaInc@aol.com>
Subject: Elevator Assistance

Hello Moe.

I hope that all is well with you and your family.

I was told by one of our staff today that the entire staff was instructed not to
assist Sabbath observant shareholders by pushing the elevator buttons for
them on the Sabbath and the Holidays. I am certain that you understand
that observant Jews, by virtue of the Jewish law that they follow, are
restricted to perform many actions that they regularly perform during the
week and included is the prohibition to press elevator buttons on their
Sabbath and Holidays.

My wife and I have lived in the Colony for sixteen years and have never
had an issue of the staff being prohibited from helping Sabbath observant
shareholders. The fact is, if we requested multiple deliveries on one or
more days to our apartment there would be no issue.

When I heard about this issue I tried to talk to Jude. Jennifer told me that
he is on vacation for two weeks. I expressed my concerns to Jennifer. Moe,
please look into this and explain to the staff, if in fact there was an order to
not allow staff to help our Colony Observant Jews, that it should be
rescinded immediately.

As we enter into the Jewish New Year, we need more love and
compassion, not strife and anger.

Gloria and I wish you and your family a very happy and healthy New Year.

Marty


=================================
This Email was sent by: Martin J. Epstein
GEM Business Consulting LLC
Please respond to: mepstein@gembci.com
=================================


                                           2
